Title: To Alexander Hamilton from William Short, 30 August 1792
From: Short, William
To: Hamilton, Alexander



Sir
The Hague Aug 30. 1792

I had the honor of writing to you on the 6th inst. previously to my going to Amsterdam to sign the contract & bonds of the last or second 4 p. cent loan. Since my return here I have recd. from Mr. Pinckney your letters of June 14—June 23 with its enclosures—& June 30. These letters were recieved here the 17th inst. being sent by Mr. Pinckney with the idea, that they would be forwarded to me; as he has since informed me, not supposing that I had long ago left Holland. My letters written to you & the sec. of State will have shewn how this came not to be the case.
My letters also will have shewn you sir my anxiety with respect to 1. The depreciation of the Antwerp payments not being settled & my apprehension for a short time past of its not being done with the then existing government. 2. the delay of the payments from Amsterdam & consequent accumulation of monies at a dead interest in the hands of our bankers. I have now the mortification to inform you that the event which I so feared has taken place, namely the expiration of the late government without the adjustment of the depreciation. I will not importune you with what I have so often mentioned of the steps by which these delays have been occasioned, & of the unavoidable passage of this business from my hands into those of M Morris. I think you will feel sir that restricted as I was from the month of Nov. last—knowing from the President’s instructions to you, that it was his intention that arrangements with respect to the French debt should be made by the representative of the U.S. residing at Paris—knowing that he well with respect to a permanent representative could not but be pronounced about the time—every consideration of delicacy & propriety forbad me imperiously from putting myself forward in the business & anticipating on his will where it was evident that a short delay (during which there was every reason to believe it would be pronounced) could not be prejudicial. I have repeated to you sir, these considerations even to satiety; yet my anxiety on the subject, as I apprehend more & more the interests of the U.S. will suffer from the delay, increasing daily I find it impossible to pass them over in silence, & particularly as the delay & blame might otherwise be attributed to me.
Your letter of June the 14th. recd. the 17th. inst. which tells me that the management of this matter as well as every other which may concern the reimbursement to France is to remain with me, has added beyond measure to my anxiety because I fear that this having been your intention, you will think that I ought to have understood it so & acted accordingly; in which case the disadvantages arising from delay might be imputed to me. Yet I flatter myself sir if you will have the goodness to transfer yourself for an instant to my position from the month of Nov. last to the time of recieving your last letter you will find it impossible for me not to have acted as I did until the 15th. of Jany. when I returned from Holland to Paris—from that time not to have waited until I should learn whom the President designated for Paris—& from the moment of learning the person & expecting him immediately to arrive not to await that arrival—& from that time not to consider the business as in his hands; & particularly as he seemed perfectly disposed to undertake it, as soon as he should have been properly recognized by the King. Yet I have never ceased writing & urging him on the subject & pointing out what appeared to me an inevitable means of forcing France to accelerate the arrangement desired. As this has not been done I cannot but suppose that M Morris has found it impracticable. Previously to recieving your letter above-mentioned the King was suspended & the government of France as acknowleged by other powers overturned, & the authority usurped by men who from the nature of things cannot hold it. This puts it out of my power or any other person’s for the present, from doing any thing in this business, or any other with that country. It is impossible to say how long this position of affairs will last. There will probably be several changes before a permanent order is established—this of course will occasion a suspension in our payments to that country which cannot but be prejudicial to the interests of the U.S.—& the more so as the large sums wch our bankers have on hand at Amsterdam become every day more considerable & more embarrassing in every way. The interest paid on it being pure loss—& there being always a kind of risk however inconsiderable in leaving so large sums in the hands of any house whatever. It is useless to mention these sums here. The last acct forwarded by the bankers will have informed you how it then stood—& at present they inform me that there remain about 1000 bonds only to be delivered.
I have frequently mentioned to you in what manner I had urged the settling a mode with France of recieving the monies now on hand. A few days previous to the King’s suspension M. Morris agreed with the commissaries that they should recieve f1,625,000 & wrote to America to direct that payment—the depreciation being left unsettled; settled it was nothing more than making that payment at the current rate of exchange wch might have been done as well six months ago. His letter to me on that subject was recieved here the day after my return from Amsterdam, & at the same time with the accts of the King’s suspension. Still I gave orders to the bankers to make the payment to the French bankers mentioning in the reciept by way of precaution that this was on account of the debt due to France by the U. S. & to be held at the disposition of His Most Christian Majesty. The bankers refuse giving such a reciept—no reciept expressed in general terms, but exort that it should be expressed “qu’ils s’engagent a la requisition de la dit Sieur Short à ne se desaisir de cet argent qu’avec le plein & libre consentement de S. M. T. C.” This wd be an express locking up of that money in their hands & of course preclusion of the U. S. from an abatement of interest thereon after the time of payment. It would be in fact nothing more than having the money in the hands of the French bankers instead of ours. I have therefore refused the condition—& still hope they will recieve it on a general rect., without any requisition on our part, but in such manner as not to leave it at the disposition of the present governing company in France, in which case the payment would be certainly contested by whatever government shall be instituted in future. I will inform you immediately on this matter being finally settled—wch. must be in a very short time. I have written to M. Morris on the subject.
As there will still remain considerable sums on hand for which the payments to France may not present an outlet soon I hope you will give orders respecting them—two millions & an half will of course be kept to answer the orders you may give as announced in your letter to me of April 2d.
I shall give directions also for paying off the Spanish debt interest & principal, as stated to me formerly by you. I have no hesitation in doing this as your letter on that subject shewed it wd have been agreeable to you. I have written to M. Carmichael to inform him of this intention & to desire him to ascertain in what kind of money the debt is expressed—as there are different kinds of Dollars in their monetary system & of different value. I shall direct the bankers to remit bills to Madrid on the most advantageous terms, until I tell them to cease—& I shall keep within bounds until I recieve the answer from M. Carmichael.
Russia has lately opened a loan at Amsterdam at 4⅞ p. cent. It would be difficult if not impossible therefore for any other power to effect one in that market at a lower rate.
I have the honor to add assurances of the respect & attachment with which I am, sir, your most obed’t humble servt
W Short
The Honble
Alexander Hamilton Secretary of the Treasury Philadelphia
